ICJ_121_ArrestWarrant_COD_BEL_2000-12-13_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE DU 13 DÉCEMBRE 2000

2000

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE ARREST WARRANT
OF 11 APRIL 2000

(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

ORDER OF 13 DECEMBER 2000
Mode officiel de citation:

Mandat d'arrêt du 11 avril 2000 ( République démocratique
du Congo c. Belgique), ordonnance du 13 décembre 2000,
CLJ. Recueil 2000, p. 235

Official citation:
Arrest Warrant of 11 April 2000 (Democratic Republic

of the Congo v. Belgium), Order of 13 December 2000,
LC J. Reports 2000, p. 235

 

N° de vente:
ISSN 0074-4441 Sales number 804
ISBN 92-1-070903-9

 

 

 
13 DÉCEMBRE 2000

ORDONNANCE

MANDAT D’ARRET DU 11 AVRIL 2000
(RÉPUBLIQUE DEMOCRATIQUE DU CONGO c. BELGIQUE)

ARREST WARRANT OF I! APRIL 2000
(DEMOCRATIC REPUBLIC OF THE CONGO y. BELGIUM)

13 DECEMBER 2000

ORDER
235

COUR INTERNATIONALE DE JUSTICE

2000 ANNÉE 2000

13 décembre
Rôle général

n° 121 13 décembre 2000

AFFAIRE RELATIVE AU MANDAT D’ARRET
DU 11 AVRIL 2000

(RÉPUBLIQUE DÉMOCRATIQUE DU CONGO c. BELGIQUE)

ORDONNANCE

Le président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 44 et 45, para-
graphe |, de son Règlement,

Vu la requête déposée au Greffe de la Cour le 17 octobre 2000, par
laquelle la République démocratique du Congo a introduit une instance
contre le Royaume de Belgique au sujet d’un différend concernant un
«mandat d'arrêt international qu'un juge d'instruction belge ... a décerné
le 11 avril 2000 contre le ministre des affaires étrangères en exercice de la
République démocratique du Congo, M. Abdulaye Yerodia Ndombasi»,

Vu lordonnance du 8 décembre 2000 par laquelle la Cour s'est pro-
noncée sur la demande en indication de mesure conservatoire présentée
par la République démocratique du Congo le 17 octobre 2000, telle que
précisée lors des audiences pour tenir compte en particulier du fait que, le
20 novembre 2000, M. Yerodia Ndombasi «avait cessé d'exercer les fonc-
tions de ministre des affaires étrangères et s’était vu confier celles de mi-
nistre de l’éducation nationale»;

Considérant que la Cour, dans cette ordonnance, a déclaré qu’«il est
souhaitable que les questions soumises à la Cour soient tranchées aussitôt
que possible» et que «dès lors, il convient de parvenir à une décision sur
la requête du Congo dans les plus brefs délais»;

Considérant que, au cours d’une réunion que le président de la Cour a
236 MANDAT D’ARRET (ORDONNANCE 13 XII 00)

tenue avec les agents des Parties le 8 décembre 2000, celles-ci sont conve-
nues que les pièces de procédure comprendraient en l'espèce, dans l’ordre,
un mémoire de la République démocratique du Congo et un contre-
mémoire du Royaume de Belgique, et que ces pièces traiteraient à la fois
des questions de compétence et de recevabilité et du fond; et considérant
que, au cours de la même réunion, les Parties sont également convenues
des délais pour le dépôt desdites pièces;

Compte tenu de l’accord des Parties,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République démocratique du Congo, le 15 mars
2001:

Pour le contre-mémoire du Royaume de Belgique, le 31 mai 2001;

Réserve la suite de la procédure.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, a La Haye, le treize décembre deux mille, en trois exemplaires,
dont l’un restera déposé aux archives de la Cour et les autres seront
transmis respectivement au Gouvernement de la République démocra-
tique du Congo et au Gouvernement du Royaume de Belgique.

Le président,
(Signé) Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.
